       Case 2:19-cv-00275-RWS Document 35 Filed 07/08/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                   GAINESVILLE DIVISION


 JOHN MILLS, LLC and
 KYLE MOTOLA
               Plaintiffs,                           Civil Action No.
                   v.                             2:19-CV-00275-RWS
 CHRISTOPHER GLEN FINLEY,
 PAMELA MICHELLE FINLEY, and
 ASHER’S ATTIC, LLC,
              Defendants.


                                    ORDER

      This case comes before the Court on Plaintiffs’ Motion for Entry of Default.

[Dkt. 25]. Because the Defendants timely answered, and the case is proceeding, the

Motion is DENIED as moot.

      SO ORDERED this 8th day of July, 2020.




                                       ________________________________
                                       RICHARD W. STORY
                                       United States District Judge
